Title: From John Adams to William Cunningham, 22 February 1809
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy February 22nd 1809

Inclosed you will find a phillipic of our angry, pevish, fretful Prophet Jonah. His anger is his talent. When he gives a loose to that passion which he always does in every thing he produces something smart, pert, and malignant, which pleases the malignaty of the vulgar. But Phillipics are not the highest style of politicks. I cannot think Demosthenes and Cicero in the highest grade of Statesmen though they certainly were of Orators. You will see how ardently he was attached to the French events the highest strain of Jacobinism and King killing. compare this with his present ardent attachment to the English; and see how the same temper can swing the extremest vibrations of the pendulum.
From jonah let us turn to harlequin. Have you read that Lyons letter to his friend in Vermont. The mixture of monk and monkey in this fellow creature of ours always diverts me like a medicine for the spleen or a cordial for slow spirits. I shall not examine his system, as far as it is intelligible he is for repealing all Embargoes laws Nonintercourses and Nonimportation, and Surrendering all pretention to rights. I suspect he is one of the little merchants he mentions, not one of the big, by any means; and that his little Baguotilles are somewhat deranged and in danger. The sum of what he says, in one place is, that the Vulgar among the Federalists adored, John Adams and the vulgar among the Republicans adore Tom Jefferson.” When John Adams said that the finger of heaven pointed to War, You and I laughed at him. This may be true, but it was the grinning of Idiots at each other. The laughter of fools, The crackling of thorns under a pot. He is so great a Worshiper and Idolater of Tom Paine that he and his correspondent might believe, that there is no heaven, or that heaven has no finger If he believed in a god and a Providence and had eyes in his head, or brains in his skull, he might have seen and would have seriously have considered, that the course of Events had rendered a War, or indelible disgrace and national degradation unavoidable. He must have seen that Providence did indicate War and ordain War: for a war we had in fact. A War declared in form by the House of Representatives, the Senate and President of the United States. It was not a universal War. It was defined and limited to certain cases: but a declaration of a soveriegn that a solemn and vastly important treaty between him and another soveriegn is null and void, by the Infractions, Violence, Injustice and breach of faith by that other is tantamount, to a declaration of War. But Congress went farther they raised forces by land and Sea and authorized hostilities. And a War was actually waged, A Glorious and triumphant War. Instead of hearing of vessels taken in our rivers and burnt in our harbours as we had done for a long time, not an hostile sail dared to spread itself on any Part of our vast seacoast. Instead of our Merchant ships being taken by scores and our Property captivated by millions in the West Indies Talbot Truxtun Decatur and Little cleared the whole seas, not a privateer Pickaroon or even Frigate dare shew its head. The proud Pavillion of France was in many glaring instances humiliated under the Eagles and Stripes of the united States. But the greatest triumph of all was that the haughty Directors who had demanded Tribute, refused to recieve our Ambassadors and formally and publickly by an act of Government declared that they would not recieve any more Ministers from the united States, till I had made excuses and apoligies for some of my speeches were obliged to humble themselves retract all thier declarations and transmit to me the most positive assurances in several various ways both official and inofficial that they would recieve my ministers and make peace on my own terms.
Let the jackases Lyon and his correspondent and his intimate Friends Duane, Callender and Tom Paine bray, or laugh at all this as they did at The finger of God, if ever an historian should arise fit for the investigation, this transaction must be transmitted to posterity as the most glorious in American history and as the most disinterested prudent and successful conduct in my whole life. For I was obliged to give peace and unexampled prosperity to my country for eight years and if it is not for a longer duration it is not my fault against the advice intreaties and intrigues of all my ministers and all the leading Federalists in both houses of congress.
The two factions have conspired hitherto to smother all my glory yet they cannot avoid letting out now and then a glimpse and this letter of Lyons is one instance of it
Our Parties, at present resemble two Ladies of easy Virtue, in whose quarrels and scoldings, one reproaches the other with her Weakness with a Lover last night, and the other retorts, You are worse than I, for you committed Adultery, the Night before, and put horns upon your Husband.—Unfortunately there is too much truth, in both.—Neither Party however, in violence of their rage, can avoid throwing out Something now and then in honour of

J. Adams.
P.S. The Caitiff says I repented. This is false.—I had nothing to repent of.—I departed from no Principle System or profession.—The French Government repented and reformed. Their humiliation and my Tryumph were compleat.—Both Struck the British Ambassador, so forcibly that he said to me “To what degrees of Abasement will not the French Submit to you? I was in hopes they would have persevered, and gone to War with You.”
My System was from the Begining to make Peace with them the moment I could do it consistently with the honor and Interest of the Nation. But this disappointed the Anglomane Federalists as well as Mr Liston, and they have hated me for it ever Since.

